Name: Commission Regulation (EEC) No 1802/78 of 28 July 1978 amending Regulation (EEC) No 1570/78 as regards the definition of quellmehl
 Type: Regulation
 Subject Matter: agricultural structures and production;  food technology;  foodstuff
 Date Published: nan

 29 . 7 . 78 Official Journal of the European Communities No L 205/61 COMMISSION REGULATION (EEC) No 1802/78 of 28 July 1978 amending Regulation (EEC) No 1570/78 as regards the definition of quellmehl Whereas it is desirable that quellmehl should be more precisely defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1254/78 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3), as last amended by Regu ­ lation (EEC) No 1260/78 (4), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (5 ), as last amended by Regulation (EEC) No 1 1 27/78 (6) and in particular Article 8 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1570/78 of 4 July 1978 laying down detailed rules for the application of Regulation (EEC) No 2742/75 regarding production refunds on starches and repealing Regulation (EEC) No 2026/75 (7) defines the product quellmehl for the purpose of that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Regulation (EEC) No 1570/78 shall be amended to read as follows : '4. For the purpose of this Regulation "quellmehl" means wheat or maize flour of which the starch has undergone hydrothermic treatment, resulting in pregelatinization of the starch , thereby increasing its swelling capacity by at least 50 % .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6 . 1978 , p. 1 . (3) OJ No L 166, 25. 6 . 1976, p . 1 . (*) OJ No L 156, 14 . 6. 1978, p. 11 . (5) OJ No L 281 , 1 . 11 . 1975, p. 57. (6) OJ No L 142, 30. 5 . 1978 , p. 24. ( 7) OJ No L 185, 7. 7. 1978, p. 22.